Title: To George Washington from William Livingston, 14 September 1778
From: Livingston, William
To: Washington, George


          
            Dear Sir
            Brunswick [N.J.] 14. Sepr 1778
          
          I just now arrived in this City, & there find Capt. Costigan just arrived on
            parole—I learn that an express is already gone from him to Collo. Lowrie—I was almost tempted to send him to your Excellency to prevent
            any Interview between him & Lowrie, whom I take to be one of the most artful man
            living—But to take a man Prisoner, & thus to bring him into disgrace, when for
            any thing I know, he may be innocent, I think would rather be a rash step, and probably
            exeed my authority—I therefore give your Excellency the earliest notice of his being
            here, & intend to send this by express to General Maxwell, with request to him
            to dispatch it to the commanding officer at hackinsack—I am with the highest esteem Dear Sir your Excellencys most obedient humble Servt
          
            Wil: Livingston
          
        